Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
In claim 14, the term “antireflection product” is interpreted as being any product that provides antireflection in accordance with the broadest reasonable interpretation, since the specification states that “examples of the antireflection product having a three-dimensional shape include windshields and rear glasses of cars, cover glasses of speed meters, car interior parts, and glass showcases” ([0223]) where the use of the term “examples” means that the specified antireflection products are only exemplary and hence non-limiting.

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claims 1-14 is withdrawn due to Applicant’s amendment filed on September 7, 2022.
The 35 U.S.C. 102(a/1,2) and 35 U.S.C. 103 rejections of claims 1-14 over Asahi, are withdrawn due to Applicant’s amendment filed on September 7, 2022.

New Rejections
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14, 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor), regards as the invention.  
a)	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of “any uniaxial direction in the plane direction of the antireflection film”, and the claim also recites “an axial direction intersecting 90° with the uniaxial direction” which appears to be the narrower statement of the range/limitation, unless the “axial direction intersecting 90° with the uniaxial direction” is not in the plane direction of the antireflection film.  In addition, claim 10 also recites the broad recitation of “any uniaxial direction in the plane direction of the antireflection film”, and the claim also recites “an axial direction intersecting 60° with the uniaxial direction” and “an axial direction intersecting 120° with the uniaxial direction” which appear to be the narrower statements of the range/limitation, unless the “axial direction intersecting 60° with the uniaxial direction” and the “axial direction intersecting 120° with the uniaxial direction” are not in the plane direction of the antireflection film. 
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
b)	Furthermore, it is not clear whether the “axial direction intersecting 90° with the uniaxial direction” of claim 1, is or is not in the plane direction of the antireflection film.  It is also not clear whether the “axial direction intersecting 60° with the uniaxial direction” and the “axial direction intersecting 120° with the uniaxial direction” of claim 10, are or are not in the plane direction of the antireflection film.
	For the purposes of examination, the “axial direction intersecting 90° with the uniaxial direction” of claim 1, the “axial direction intersecting 60° with the uniaxial direction” of claim 10, and the “axial direction intersecting 120° with the uniaxial direction” of claim 10, are treated as though they are not in the plane direction of the antireflection film.  Clarification and amendment with relevant citations from the specification are required.
Claims 2-14, 17 depend on and include all the limitations of claim 1, but fail to provide any solution to the indefinite issues described above.
c)	It is unclear in new claim 17, what is meant by the limitation of “wherein the support consists essentially of the polyacrylate having a rubbery structure” when combined with the following limitation of “wherein the polyacrylate having a rubbery structure is rubber particles having a core-shell structure”.  Does it mean that the support consists primarily of the rubber particles having a core-shell structure, or just a dominant weight percentage of the rubber particles having a core-shell structure?  For the purposes of examination, both interpretations are considered to be within the scope of the broadest reasonable interpretation.  Clarification and amendment with relevant citations from the specification are required.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 10-14, 17 are rejected under 35 U.S.C. 102(a/1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Horiuchi (Google Patents English translation of WO 2005/105918).
Regarding claim 1, Horiuchi teaches an antireflection film (anti-reflection film [0133]) that comprises a support (acrylic film [0130, 0086]) having a transmittance of 91% or more ([0086]) which is within the claimed range of 80% or more, and an antireflection layer (film [0130]) laminated on the support (acrylic resin film [0130]), wherein the support contains a polyacrylate having a rubbery structure (acrylic elastic particles (B) in the substantial acrylic resin film [0083], the acrylic elastic particles (B) are composed of a layer containing at least one rubbery polymer ([0054]).  
Although Horiuchi is silent regarding a reflectance difference before and after outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film, and in an axial direction intersecting 90° with the uniaxial direction, of within 1.0%, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Horiuchi teaches the presently claimed antireflection film laminate structure and composition, as described above. In addition, Horiuchi teaches that the antireflection film has a high level of toughness ([0015]), and can be folded preferably at least 100 times ([087]). Folding of the antireflection film is a species of either outward bending or inward bending of the antireflection film, where R is close to 0 mm, in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction.  Accordingly, the antireflection film of Horiuchi is expected to have a reflectance difference before and after either outward bending or inward bending, with R of 0.8 mm in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction, of within 1.0%, in the absence of a clear showing to the contrary.
In the alternative, although Horiuchi is silent regarding a reflectance difference before and after outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction, of within 1.0%, Horiuchi teaches that the antireflection film has a high level of toughness ([0015]), and can be folded preferably at least 100 times ([087]), where folding of the antireflection film is a species of either outward bending or inward bending of the antireflection film, where R is close to 0 mm, in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction, thus establishing the reflectance difference before and after either outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction, as a result-effective variable.
Therefore, in the absence of a clear showing to the contrary, it would have been a result of routine optimization by one of ordinary skill in the art at the time, to have improved the durability of the antireflection film of Horiuchi, to one where a reflectance difference before and after outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction, is within 1.0%, in order to extend the performance lifetime of the antireflection film.
Regarding claim 6, Horiuchi teaches that an elongation rate of the support has an upper limit of 50% (acrylic resin film [0088]) which is within the claimed range of 20% or more.
Regarding claim 7, Horiuchi teaches that a thickness of the support is 41 µm ([0090]) which is within the claimed range of 60 µm or less.
Regarding claim 10, although Horiuchi is silent regarding a reflectance difference before and after outward bending or inward bending, with R of 0.8 mm, in in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction, of within 1.0%, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Horiuchi teaches the presently claimed antireflection film laminate structure and composition, as described above. In addition, Horiuchi teaches that the antireflection film has a high level of toughness ([0015]), and can be folded preferably at least 100 times ([087]). Folding of the antireflection film is a species of either outward bending or inward bending of the antireflection film, where R is close to 0 mm, in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction.  Accordingly, the antireflection film of Horiuchi is expected to have a reflectance difference before and after either outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction, of within 1.0%, in the absence of a clear showing to the contrary.
In the alternative, although Horiuchi is silent regarding a reflectance difference before and after outward bending or inward bending, with R of 0.8 mm, in in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction, of within 1.0%, Horiuchi teaches that the antireflection film has a high level of toughness ([0015]), and can be folded preferably at least 100 times ([087]), where folding of the antireflection film is a species of either outward bending or inward bending of the antireflection film, where R is close to 0 mm, in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction, thus establishing the reflectance difference before and after either outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction, as a result-effective variable.
Therefore, in the absence of a clear showing to the contrary, it would have been a result of routine optimization by one of ordinary skill in the art at the time, to have improved the durability of the antireflection film of Horiuchi, to one where a reflectance difference before and after outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction, is within 1.0%, in order to extend the performance lifetime of the antireflection film.
Regarding claim 11, Horiuchi teaches a polarizing plate ([0090]) comprising the antireflection film (antireflection film is formed on at least one surface of the film [0130]) as a protective film (film can be suitably used as a protective film [0090]).
Regarding claim 12, Horiuchi teaches an image display device (display device [0131]) comprising the antireflection film (member [0131]: antireflection film [0131]).
Regarding claim 13, Horiuchi teaches the image display device (display device [0131]) comprising the polarizing plate (member [0131]: polarizing plate [0131]).
Regarding claim 14, Horiuchi teaches an antireflection product (optical filter [0014]) comprising the antireflection film (antireflection film formed on at least one side of the film [0014]).
Regarding claim 17, Horiuchi teaches that in the antireflection film, the support (acryl resin film, 2nd line of page 2) can consist essentially of the polyacrylate having a rubbery structure (mainly composed of … 95 parts by mass of acrylic elastomer particles, 2nd line of page 2), wherein the polyacrylate having a rubbery structure is rubber particles having a core-shell structure (core-shell type multilayer structure polymer (B-1) [0054]). 
Claims 2-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi as applied to claims 1, 6-7, 10-14, 17 above, and further in view of Asahi, WO 2014/185314 (US 2016/0077240 is used here).
Horiuchi teaches the antireflection film comprising the antireflection layer laminated on the support, as described above.  
Regarding claim 2, Horiuchi teaches that an elongation rate of the antireflection film is 10% or more (acrylic resin film [0088]).  Horiuchi is silent regarding specific features of the antireflection layer.
However, Asahi teaches that in an antireflection film (antireflective film [0050]) comprising: a support (substrate [0050]) having a transmittance of 90% or more ([0055]) which is within the claimed range of 80% or more; and an antireflection layer laminated on the support (antireflective layer [0050] laminated [0059]), the antireflection layer includes a binder and a fine particle ([0100]) and has a periodic structure having a period equal or less than a visible light wavelength of 380 nm ([0102]), where the fine particle has a particle diameter of 200 nm ([0108]) which is within the claimed range of 150 nm to 250 nm, for the purpose of providing the desired moth-dye structure which further improves the desired antireflective properties (become excellent [0102]), and the binder includes at least one of a polyacrylate (pentaerythritol tetra (meth)acrylate ([0139]) or polyurethane acrylate (urethane acrylate [0129], polyurethane acrylate [0276]), where the polyacrylate and the polyurethane acrylate are disclosed in Applicant’s specification as binder components which allow the antireflection film to realize the claimed elongation of 10% or more ([0035]), for the purpose of providing the desired combination of film strength ([0130]) and matching refractive indices to prevent haze ([0107]).  
Accordingly, since Horiuchi is silent regarding specific features of the antireflection layer, it would have been necessary and hence obvious to have looked to the prior art for suitable ones.  Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided an antireflection layer that includes a binder and a fine particle, and has a periodic structure having a period equal or less than a visible light wavelength of 380 nm, the fine particle having a particle diameter within a range of 150 nm to 250 nm, with the binder including at least one of a polyacrylate or polyurethane acrylate, as the antireflection layer of the antireflection film of Horiuchi, in order to obtain the desired moth-eye structure with ease, accompanied by the desired combination of film strength and matching refractive indices to prevent haze, as taught by Asahi.  
Regarding claim 3, Asahi teaches that the fine particle belongs to a list that contains calcined silica and commercially available fine particles under EPOSTAR S, EPOSTAR MA-MX100W, GANZ PEARL ([0121]) which are disclosed in Applicant’s specification as having a hardness within the claimed range of 400 MPa or more ([0038, 0044]), for the purpose of providing the desired moth-eye structure with ease, accompanied by the desired combination of film strength and matching refractive indices to prevent haze, as described above.
Regarding claim 4, Horiuchi teaches that the antireflection film further comprises a hard coat layer on at least one surface of the support (acrylic resin film [0130]), and the antireflection layer (antireflection film [0130]) also on at least one surface of the support (film [0130]).  Although Horiuchi fails to specify that the hard coat layer is disposed between the support and the antireflection layer, this is an arrangement that was already a common feature in the art at the time, since an antireflection layer usually forms an outermost surface of a support, for the purpose of preventing undesired reflection of outside light sources, as evidenced by Asahi.
Asahi teaches that an antireflection film comprises a hard coat layer between the support (substrate may include a hard coat layer for providing hard coat properties to the substrate [0056]) and the antireflection layer (antireflective layer is laminated on the hard coat layer [0059]).
Regarding claim 5, Horiuchi is silent regarding a thickness of the hard coat layer.
However, Asahi teaches that a thickness of the hard coat layer can be as low as 1 µm ([0073]) which is within the claimed range of 10 µm or less, for the purpose of providing the desired balance of durability and impact resistance, without diminishing the physical properties of the underlying film (sufficiency [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the hard coat layer of the antireflection film of Horiuchi, with a thickness within a range of 10 µm or less, in order to obtain the desired balance of durability and impact resistance, without diminishing the physical properties of the underlying film, as taught by Asahi.
Regarding claim 8, Asahi teaches that a surface (processed surface [0102]) of the antireflection layer has a periodic structure pattern of 380 nm or less with the binder and the fine particle ([0102]), for the purpose of providing the desired moth-dye structure which further improves the desired antireflective properties (become excellent [0102]).
Regarding claim 9, although Horiuchi, as modified by Asahi, is silent regarding a reflectance difference of within 0.2% between a non-rubbed portion and a portion of a surface of the antireflection layer opposite to the support of the antireflection film, that is rubbed with a load of 50 g/cm2 by steel wool of a grade (count) #0000 wrapped around a front end section of a 1 cm square of a rubbing tester, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  
In the instant case, Horiuchi, as modified by Asahi, teaches the presently claimed antireflection layer structure and composition.  More specifically, Asahi teaches that the antireflection layer includes a binder and a fine particle ([0100]) and has a periodic structure having a period equal or less than a visible light wavelength of 380 nm ([0102]), where the fine particle has a particle diameter of 200 nm ([0108]) which is within the claimed range of 150 nm to 250 nm, and belongs to a list that contains calcined silica and commercially available fine particles under EPOSTAR S, EPOSTAR MA-MX100W, GANZ PEARL ([0121]) which are disclosed in Applicant’s specification as having a hardness within the claimed range of 400 MPa or more ([0038, 0044]), and the binder includes at least one of a polyacrylate (pentaerythritol tetra (meth)acrylate ([0139]) or polyurethane acrylate (urethane acrylate [0129], polyurethane acrylate [0276]), where the polyacrylate and the polyurethane acrylate are disclosed in Applicant’s specification as binder components which allow the antireflection film to realize the claimed elongation of 10% or more ([0035]).
Claims 1-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi, WO 2014/185314 (US 2016/0077240 is used here) in view of Horiuchi (Google Patents English translation of WO 2005/105918).
Regarding claim 1, Asahi teaches an antireflection film (antireflective film [0050]) comprising: a support (substrate [0050]) having a transmittance of 90% or more ([0055]) which is within the claimed range of 80% or more; and an antireflection layer laminated on the support (antireflective layer [0050] laminated [0059]).  Asahi teaches that the support contains a polyacrylate (acryl-based resin [0054]), but fails to teach that the polyacrylate is a polyacrylate having a rubbery structure.
However, Horiuchi teaches that in an antireflection film (anti-reflection film [0133]) that comprises a support (acrylic film [0087]) having a transmittance of 91% or more ([0086]) which is within the claimed range of 80% or more, and an antireflection layer (film [0130]) laminated on the support (acrylic resin film [0130]), the support contains a polyacrylate having a rubbery structure (acrylic elastic particles (B) in the substantial acrylic resin film [0083], the acrylic elastic particles (B) are composed of a layer containing at least one rubbery polymer ([0054]), for the purpose of providing the desired improvement in heat resistance and toughness ([0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have contained a polyacrylate having a rubbery structure, as the polyacrylate in the support of the antireflection film of Asahi, in order to obtain the desired improvement in heat resistance and toughness, as taught by Horiuchi.
Asahi, as modified by Horiuchi, is silent regarding a reflectance difference before and after outward bending or inward bending, with R of 0.8, in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction, of within 1.0%.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Asahi, as modified by Horiuchi, teaches the presently claimed antireflection film laminate structure and composition, as described above. 
In addition, Asahi teaches that the antireflection film can have an integrated reflectance of within 1.0% (Sample Nos. 6A, 9A-11A, 13A-14A, Table 2 [0273], Sample Nos. 1B-2B, Table 4 [0290]).  
Furthermore, Horiuchi teaches that the antireflection film has a high level of toughness ([0015]), and can be folded preferably at least 100 times ([087]). Folding of the antireflection film is a species of either outward bending or inward bending of the antireflection film, where R is close to 0 mm, in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction.  
Accordingly, the antireflection film of Asahi, as modified by Horiuchi, is expected to have a reflectance difference before and after either outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction, of within 1.0%, in the absence of a clear showing to the contrary.
In the alternative, although Asahi, as modified by Horiuchi, is silent regarding a reflectance difference before and after outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction, of within 1.0%, Asahi teaches that the antireflection film can have an integrated reflectance of within 1.0% (Sample Nos. 6A, 9A-11A, 13A-14A, Table 2 [0273], Sample Nos. 1B-2B, Table 4 [0290]), and Horiuchi teaches that the antireflection film has a high level of toughness ([0015]) and can be folded preferably at least 100 times ([087]), wherein folding of the antireflection film is a species of either outward bending or inward bending of the antireflection film, where R is close to 0 mm, in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction, thus establishing the reflectance difference before and after either outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction, as a result-effective variable.
Therefore, in the absence of a clear showing to the contrary, it would have been a result of routine optimization by one of ordinary skill in the art at the time, to have improved the durability of the antireflection film of Asahi, as modified by Horiuchi, to one where a reflectance difference before and after outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film and in an axial direction intersecting 90° with the uniaxial direction, is within 1.0%, in order to extend the performance lifetime of the antireflection film.
Regarding claim 2, Asahi teaches that the antireflection layer includes a binder and a fine particle ([0100]) and has a periodic structure having a period equal or less than a visible light wavelength of 380 nm ([0102]), with the fine particle having a particle diameter of 200 nm ([0108]) which is within the claimed range of 150 nm to 250 nm, and the binder including at least one of binder includes at least one of a polyacrylate (pentaerythritol tetra (meth)acrylate ([0139]) or polyurethane acrylate (urethane acrylate [0129], polyurethane acrylate [0276]), where the polyacrylate and the polyurethane acrylate are disclosed in Applicant’s specification as binder components which allow the antireflection film to realize the claimed elongation of 10% or more ([0035]).  Asahi is silent regarding an elongation rate of 10% or more of the antireflection film itself.  
However, Horiuchi teaches that an elongation rate of the antireflection film is 10% or more, for the purpose of providing the desired combination of flexibility and workability during film formation and processing (acrylic resin film [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided an elongation rate of 10% or more to the antireflection film of Asahi, as modified by Horiuchi, in order to obtain the desired combination of flexibility and workability during film formation and processing, as taught by Horiuchi.
Regarding claim 3, Asahi teaches that the fine particle belongs to a list that contains calcined silica and commercially available fine particles under EPOSTAR S, EPOSTAR MA-MX100W, GANZ PEARL ([0121]) which are disclosed in Applicant’s specification as having a hardness within the claimed range of 400 MPa or more ([0038, 0044]).
Regarding claim 4, Asahi teaches a hard coat layer between the support (substrate may include a hard coat layer for providing hard coat properties to the substrate [0056]) and the antireflection layer (antireflective layer is laminated on the hard coat layer [0059]).
Regarding claim 5, Asahi teaches that a thickness of the hard coat layer is 1 µm ([0073]) which is within the claimed range of 10 µm or less.
Regarding claim 6, Asahi is silent regarding an elongation rate of 10% or more of the support.  
However, Horiuchi teaches that an elongation rate of the support has an upper limit of 50% (acrylic resin film [0088]) which is within the claimed range of 20% or more, for the purpose of providing the desired combination of flexibility and workability during film formation and processing ([0088]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided an elongation rate of 20% or more to the support of the antireflection film of Asahi, as modified by Horiuchi, in order to obtain the desired combination of flexibility and workability during film formation and processing, as taught by Horiuchi.
Regarding claim 7, Asahi teaches that a thickness of the support is 25 µm ([0055]) which is within the claimed range of 60 µm or less.
Regarding claim 8, Asahi teaches that a surface (processed surface [0102]) of the antireflection layer has a periodic structure pattern of 380 nm or less with the binder and the fine particle ([0102]).
Regarding claim 9, although Asahi is silent regarding a reflectance difference of within 0.2% between a non-rubbed portion and a portion, of a surface of the antireflection layer opposite to the support of the antireflection film, that is rubbed with a load of 50 g/cm2 by steel wool of a grade (count) #0000 wrapped around a front end section of a 1 cm square of a rubbing tester, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  
In the instant case, Asahi teaches the presently claimed antireflection layer structure and composition.  More specifically, Asahi teaches that the antireflection layer includes a binder and a fine particle ([0100]) and has a periodic structure having a period equal or less than a visible light wavelength of 380 nm ([0102]), where the fine particle has a particle diameter of 200 nm ([0108]) which is within the claimed range of 150 nm to 250 nm, and belongs to a list that contains calcined silica and commercially available fine particles under EPOSTAR S, EPOSTAR MA-MX100W, GANZ PEARL ([0121]) which are disclosed in Applicant’s specification as having a hardness within the claimed range of 400 MPa or more ([0038, 0044]), and the binder includes at least one of binder includes at least one of a polyacrylate (pentaerythritol tetra (meth)acrylate ([0139]) or polyurethane acrylate (urethane acrylate [0129], polyurethane acrylate [0276]), where the polyacrylate and the polyurethane acrylate are disclosed in Applicant’s specification as binder components which allow the antireflection film to realize the claimed elongation of 10% or more ([0035]).
Regarding claim 10, although Asahi, as modified by Horiuchi, is silent regarding a reflectance difference before and after outward bending or inward bending, with R of 0.8 mm, in in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction, of within 1.0%, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Asahi, as modified by Horiuchi, teaches the presently claimed antireflection film laminate structure and composition, as described above. 
In addition, Asahi teaches that the antireflection film can have an integrated reflectance of within 1.0% (Sample Nos. 6A, 9A-11A, 13A-14A, Table 2 [0273], Sample Nos. 1B-2B, Table 4 [0290]).  
Furthermore, Horiuchi teaches that the antireflection film has a high level of toughness ([0015]), and can be folded preferably at least 100 times ([087]). Folding of the antireflection film is a species of either outward bending or inward bending of the antireflection film, where R is close to 0 mm, in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction.  Accordingly, the antireflection film of Asahi, as modified by Horiuchi, is expected to have a reflectance difference before and after either outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction, of within 1.0%, in the absence of a clear showing to the contrary.
In the alternative, although Asahi, as modified by Horiuchi, is silent regarding a reflectance difference before and after outward bending or inward bending, with R of 0.8 mm, in in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction, of within 1.0%, Asahi teaches that the antireflection film can have an integrated reflectance of within 1.0% (Sample Nos. 6A, 9A-11A, 13A-14A, Table 2 [0273], Sample Nos. 1B-2B, Table 4 [0290]), and Horiuchi teaches that the antireflection film has a high level of toughness ([0015]), and can be folded preferably at least 100 times ([087]), where folding of the antireflection film is a species of either outward bending or inward bending of the antireflection film, where R is close to 0 mm, in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction, thus establishing the reflectance difference before and after either outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction, as a result-effective variable.
Therefore, in the absence of a clear showing to the contrary, it would have been a result of routine optimization by one of ordinary skill in the art at the time, to have improved the durability of the antireflection film of Asahi, as modified by Horiuchi, to one where a reflectance difference before and after outward bending or inward bending, with R of 0.8 mm, in any uniaxial direction in the plane direction of the antireflection film, in an axial direction intersecting 60° with the uniaxial direction, and in an axial direction intersecting 120° with the uniaxial direction, is within 1.0%, in order to extend the performance lifetime of the antireflection film.
Regarding claim 11, Asahi teaches a polarizing plate ([0203]) comprising the antireflection film as a protective film ([0203]).
Regarding claim 12, Asahi teaches an image display device comprising the antireflection film ([0208]).
Regarding claim 13, Asahi teaches an image display device ([0208]) comprising the polarizing plate ([0208]) comprising the antireflection film ([0203]).
Regarding claim 14, Asahi teaches a cover glass ([0206]) which is an antireflection product comprising the antireflection film ([0206]).
Regarding claim 17, Horiuchi teaches that the support (acryl resin film, 2nd line of page 2) can consist essentially of the polyacrylate having a rubbery structure (mainly composed of … 95 parts by mass of acrylic elastomer particles, 2nd line of page 2), wherein the polyacrylate having a rubbery structure is rubber particles having a core-shell structure (core-shell type multilayer structure polymer (B-1) [0054]), for the purpose of providing the desired improvement in heat resistance and toughness, as described above.

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new reference in the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782